UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7250


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TONY TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.      W. Earl Britt,
Senior District Judge. (4:06-cr-00056-BR-1; 4:12-cv-00144-BR)


Submitted:   January 20, 2015             Decided:   February 4, 2015


Before KING, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker,   Kristine   L.   Fritz,  Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tony Taylor appeals the district court’s order denying

relief     on   his     28    U.S.C.        § 2255    (2012)     motion.        Taylor’s

conviction became final in 2008, and he filed his § 2255 motion

in   2012.      Under    our       recent    decision     in    Whiteside     v.   United

States, __ F.3d __, 2014 WL 7245453 (4th Cir. Dec. 19, 2014) (en

banc),    Taylor’s      § 2255      motion     was    untimely.        We    accordingly

affirm.      We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented    in   the    materials

before    the   court    and       argument       would   not    aid   the   decisional

process.

                                                                                AFFIRMED




                                              2